PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1, 3-6, 8-13 & 15-20 are considered allowable since when reading the claims in light 

of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 

F. 3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or 

in combination disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1   “… a predictive model generated by 

a neural network training engine; and a processing unit for: executing a neural network infe-

rence engine using the predictive model for inferring a predicted number of data chunks wri-

table on a flash memory before the flash memory wears out based on inputs, the inputs  com-

prising a total number of physical blocks previously erased from the flash memory, a size of 

the data chunk and a temperature at which the flash memory is operating.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 6   “… a memory device comprising flash 

memory, the flash memory comprising a plurality of physical blocks for writing data; memory 

for storing: a predictive model generated by a neural network training engine; and a total num-

ber of physical blocks previously erased from the flash memory; and a processing unit for: exe-

cuting a neural network inference engine using the predictive model for inferring a predicted 


on inputs, the inputs comprising the total number of physical blocks previously erased from the 

flash memory, a size of the data chunk and a temperature at which the flash memory is operat- 

ing.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 13 “… inferring a predicted number of data 

chunks writable on a flash memory before the flash memory wears out, the method comprising: 

storing by a computing device a predictive model generated by a neural network training engine; 

and executing by a processing unit of the computing device a neural network inference engine u-

sing the predictive model for inferring the predicted number of data chunks writable on the flash 

memory before the flash memory wears out based on inputs, the inputs comprising a total num-

ber of physical blocks previously erased from the flash memory, a size of the data chunk and a 

temperature at which the flash memory is operating.73 SAS 100016US Attorney Docket No.: 094926-1044641”

6.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the de-

pendent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment 

of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submis-

sion should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”


                                  Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Wednesday, February 10, 2021
                   MBH
                                                                                  /MICHAEL B HOLMES/                                                                    Primary Examiner, Art Unit 2126